

115 HR 4312 IH: Fallen Warrior Battlefield Cross Memorial Act
U.S. House of Representatives
2017-11-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 4312IN THE HOUSE OF REPRESENTATIVESNovember 8, 2017Mr. Renacci (for himself, Mr. Chabot, Mr. Wenstrup, Mrs. Beatty, Mr. Jordan, Mr. Latta, Mr. Johnson of Ohio, Mr. Gibbs, Mr. Davidson, Ms. Kaptur, Mr. Turner, Ms. Fudge, Mr. Tiberi, Mr. Ryan of Ohio, Mr. Joyce of Ohio, and Mr. Stivers) introduced the following bill; which was referred to the Committee on Veterans' AffairsA BILLTo amend title 38, United States Code, to ensure the Secretary of Veterans Affairs permits the
			 display of Battlefield Crosses in national cemeteries.
	
 1.Short titleThis Act may be cited as the Fallen Warrior Battlefield Cross Memorial Act. 2.Display of Battlefield Crosses in national cemeteriesSection 2403 of title 38, United States Code, is amended by adding at the end the following new subsection:
			
				(d)
 (1)The Secretary may not prohibit the display of a Battlefield Cross in any national cemetery. (2)In this subsection, the term Battlefield Cross means a memorial monument in honor of fallen members of the Armed Forces that may include a replica of an inverted rifle, boots, helmets, and identification tag..
		